Citation Nr: 0118650	
Decision Date: 07/17/01    Archive Date: 07/24/01

DOCKET NO.  94-18 172A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
fracture of the orbital floor, left eye, with diplopia, 
currently rated as 30 percent disabling.

2.  Entitlement to an increased rating for enophthalmos, left 
eye, currently rated as noncompensable.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

William D. Teveri, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
December 1973.

This appeal arises from a December 1993 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin.

In January 2001, during the pendency of this appeal, the RO 
increased the rating for residuals of fracture of the orbital 
floor, left eye, with diplopia, to 30 percent disabling, and 
granted a noncompensable rating for left eye enophthalmos.  
Inasmuch as the grants of a 30 percent and a noncompensable 
rating may not the maximum benefits for these disabilities 
under the rating schedule, and as the veteran has not 
expressly indicated that he wishes to limit his appeal to 
those particular ratings, the claims for increased ratings 
for these disabilities remain in controversy, and hence, are 
viable issues for appellate consideration by the Board.  See 
AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

The veteran's claim was remanded by the Board in June 1999 
for a VA examination to obtain readings capable of being 
applied to the diagnostic codes under 38 C.F.R. § 4.84a.  
That development having been successfully completed, the 
veteran's files have been returned to the Board.

The Board observes that in 1997 the veteran was granted a 
total rating of 100 percent based on individual 
unemployability.



FINDINGS OF FACT

1.  The veteran's residuals of fracture of the orbital floor, 
left eye, with diplopia, is currently manifested by corrected 
20/20 vision in the right eye, 20/40 in the left eye, no 
anatomical loss of the left eye, and left eye diplopia in the 
central 20 degrees lateral up to 60 degrees, with some 
extension in the superior and inferior fields.

2.  The veteran's enophthalmos is currently manifested by a 
discrepancy of 4 millimeters on the left side compared with 
the right eye, but not by more than a moderate disfigurement.


CONCLUSIONS OF LAW

1.  The schedular criteria for an increased rating for 
residuals of fracture of the orbital floor, left eye, with 
diplopia, currently rated as 30 percent disabling, have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1-
4.14; 4.75, 4.80, Diagnostic Codes 6090-6070 (2000).

2.  The schedular criteria for a 10 percent rating for 
enophthalmos have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1-4.14; 4.118, Diagnostic Code 7800 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This newly enacted 
legislation provides, among other things, for VA assistance 
to claimants under certain circumstances.  Veterans Claims 
Assistance Act of 2000, Pub. L. No.106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified as amended at 38 U.S.C. 
§ 5103A).  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  
Karnas V. Derwinski, 1 Vet. App. 308 (1991).  Accordingly, 
the provisions of the VCAA must be applied to the veteran's 
claims.

After reviewing the claims file, the Board finds that there 
has been substantial and sufficient compliance with the 
notice/assistance provisions of the new legislation with 
regard to the issue before the Board.  The evidence of record 
includes the reports of hospitalizations and treatment, VA 
examinations and statements by the veteran.  Under the 
circumstances, the Board therefore finds that the record as 
it stands is complete and adequate for appellate review.  
Further, the veteran and his representative have been 
adequately notified of the applicable laws and regulations 
which set forth the criteria for entitlement to the benefit 
sought.  The Board concludes that the discussions in the 
rating decisions, statement of the case, supplemental 
statements of the case, and the RO's letters to the veteran 
have informed the veteran and his representative of the 
information and evidence necessary to warrant entitlement to 
the benefits sought, such that there has been compliance with 
VA's notification requirements under the VCAA.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soymi v. Derwinski, 1 Vet. App. 540,. 546 
(l99l) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis V. Brown, 6 Vet. App. 426,430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record and the assistance provided the 
veteran, the Board finds no prejudice to the veteran by 
proceeding with appellate review despite the fact that 
implementing regulations have not yet been implemented.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

In accordance with 38 C.F.R. §§ 4.1-4.2 (2000) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the veteran's service medical records and all other evidence 
of record pertaining to the history of the veteran's service-
connected disability.  The Board has found nothing in the 
historical record which would lead to a conclusion that the 
current evidence on file is inadequate for proper rating 
purposes.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1.  The basis of disability evaluations is 
the ability of the body as a whole, or of a system or organ 
of the body to function under the ordinary conditions of 
daily life, including employment.  See 38 C.F.R. § 4.10.  
Although the history of a disability must be considered, 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Documents created in proximity to the 
recent claim are the most probative in determining the 
current extent of impairment.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

The December 1993 rating decision on appeal continued a 20 
percent rating for residuals, fracture, orbital floor, left, 
with enophthalmos (recession of the eyeball within the orbit) 
and diplopia, under 38 C.F.R. § 4.84a, Diagnostic Code (DC) 
6090.  At that time enophthalmos was combined with the rating 
for residuals, fracture, orbital floor, left, with diplopia, 
and was determined to be noncompensable.  A May 1996 RO 
rating decision increased the rating for residuals of 
fracture of the orbital floor, left eye, with enophthalmos 
and diplopia, to 30 percent disabling.  This decision noted 
that a 20 percent rating under 38 C.F.R. § 4.84a, Diagnostic 
Code (DC) 6090 had previously been granted for residuals of 
fracture of the orbital floor, left eye, with enophthalmos 
and diplopia, as a combined rating for both enophthalmos and 
diplopia, and that the May 1996 decision also was a combined 
rating for those disabilities, with a 10 percent rating for 
episodic incapacity and slight cosmetic disfigurement under 
38 C.F.R. § 4.10, pursuant to DeLuca v. Brown, 8 Vet. App. 
202, 205-206 (1995), being combined with the previous 20 
percent rating for residuals of fracture of the orbital 
floor, left eye, with diplopia.  This resulted in a 30 
percent combined rating for residuals, fracture, orbital 
floor, left, with enophthalmos and diplopia.  A May 1997 
rating decision continued that rating.

A December 1998 rating decision, based upon clear and 
unmistakable error in a December 1974 rating decision, 
granted a separate noncompensable (0 percent) rating for a 
fine, well healed scar below the left infra-orbital area, 
without facial asymmetry, paralysis or paresis.

The veteran's representative, in a January 2001 VA Form 646, 
requested a separate rating for the veteran's service-
connected enophthalmos, or cosmetic disfigurement.  A January 
2001 rating decision granted a separate noncompensable rating 
for enophthalmos, left eye, by analogy, under 38 C.F.R. 
§ 4.118, DC 7800, which rates disfiguring scars of the head, 
face or neck.  Where the particular disability for which the 
veteran is service-connected is not listed in the Schedule 
For Rating Disabilities, it may be rated by analogy to a 
closely related disease in which not only the functions 
affected, but the anatomical location and symptomatology are 
closely analogous.  38 C.F.R. §§ 4.20, 4.27; see also 
Lendenmann v. Principi, 3 Vet. App. 345, 348 (1992); Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).  An analogous 
rating may only be assigned where the service-connected 
disability is not listed in the rating schedule.  38 C.F.R. 
§ 4.27; see also Lendenmann, 3 Vet. App. at 349-50; Pernorio, 
2 Vet. App. at 629.

Therefore, as noted on the first page of this decision, the 
Board will adjudicate separate claims for an increased rating 
for residuals of fracture of the orbital floor, left eye, 
with diplopia, currently rated as 30 percent disabling, and 
for an increased rating for enophthalmos, left eye, currently 
rated as noncompensable.


I.  Residuals of Fracture of the Orbital Floor, Left Eye, 
with Diplopia

The veteran essentially contends that the symptomatology of 
his service-connected residuals of fracture of the orbital 
floor, left eye, with diplopia, is more severe than currently 
rated.

The Board notes that the veteran has been afforded VA eye 
examinations in October 1992, October 1993, December 1996, 
and June 1998.  As noted above, however, although the history 
of a disability must be considered, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Documents created in 
proximity to the recent claim are the most probative in 
determining the current extent of impairment.  See Francisco, 
supra.  Since the veteran was also examined in August 1999, 
January 2000, and August 2000, those examinations would be 
most determinative of the current extent of impairment of his 
residuals of fracture of the orbital floor, left eye, with 
diplopia.

During the veteran's March 1994 personal hearing he testified 
that: when he turns his head he sees double; he must tilt his 
head so that he can read with his right eye; his eyes become 
tired when he is reading, and he gets headaches when reading; 
the severity of his headaches depends on how much reading he 
does; his headaches normally last about 15-20 minutes, and 
"go away" when he takes a break; he is currently color 
blind; his eyes begin to "drain" if he reads too long; he 
has problems in school due to his left eye diplopia; he has 
to read a lot in his work; his right eye is 20/20; he has 
worn prescription glasses since 1973; he only wears 
prescription glasses because of his left eye; he has blurred 
vision in his left eye; he has been tied with prisms and 
patches, with no improvement; he has no eye dryness; his left 
eye can tear; he was employed by the Central Wisconsin Indian 
Center within the past week; he worked in alcohol and drug 
counseling for nine years; and he also worked as a security 
guard for 6 months.

During the veteran's August 1999 VA eye examination visual 
acuity in the right eye was found to be 20/20, and 20/40, no 
improvement, in the left eye.  In measuring his left eye 
diplopia with prisms, he had 18 prism diopters of esotropia 
in the left gaze and 16 prism diopters in the up gaze.  He 
was also noted to have 12 prism diopters of hypertropia in 
the up gaze and 10 prism diopters of hypertropia in the left 
gaze.  The assessment was that the veteran suffered from 
persistent diplopia in the upward and left gaze, but not in 
the primary gaze.

In a January 2000 addendum to the August 1999 report the 
examiner indicated that a Goldman field examination was 
conducted, which revealed unremarkable visual fields in the 
right eye, and generalized constriction to approximately 50 
degrees nasally and approximately 35 degrees temporally.

During the veteran's August 2000 VA eye examination he 
complained of diplopia in the left and left up and down gaze.  
Upon physical examination visual acuity with correction in 
the right eye was found to be 20/20, and 20/40 with no 
improvement with pinhole, in left eye.  Near visual acuity in 
the right eye was found to be 20/20, and 20/40 in the left, 
with pinhole 20/30.  Examination of external ocular motility 
in the left eye revealed a limitation of left lateral, left 
up, and left down gaze which was graded to a -1.  Examination 
of visual fields revealed full field to confrontation test.  
Goldman diplopia field performed with the 3 millimeter test 
object revealed diplopia starting from the central field 20 
degrees lateral up to 60 degrees, with some extension in the 
superior and inferior fields.  The assessment was diplopia in 
the left lateral gaze as well as up and down gaze on the left 
side, and Goldman diplopia field revealing some diplopia 
points from the central field 20 degrees to 60 degrees, with 
some extension in the superior and inferior fields.

Initially, however, the Board notes that the RO has assigned 
a 30 percent rating for the veteran's left eye diplopia under 
38 C.F.R. § 4.84a, Diagnostic Code (DC) 6090.  As noted 
above, the veteran's corrected vision has been found to be 
20/20 in the right eye, and 20/40 in the left eye.  38 C.F.R. 
§ 4.75 provides that the best distant vision obtainable after 
best correction by glasses will be the basis of rating, 
except in cases of keratoconus in which contact lenses are 
medically required.

Under DC 6090, a note provides that the ratings will not be 
applied for both diplopia and decreased visual acuity or 
field of vision in the same eye.  38 C.F.R. § 4.80 provides 
that combined ratings for disabilities of the same eye should 
not exceed the amount for total loss of vision of that eye 
unless there is an enucleation or a serious cosmetic defect 
added to the total loss of vision.  As noted above and below, 
the veteran's only other left eye impairments are a scar and 
enophthalmos, which have been separately rated.  Both the use 
of manifestations not resulting from service-connected 
disease or injury in establishing the service-connected 
rating, and the rating of the same manifestation under 
different diagnoses are to be avoided.  See 38 C.F.R. § 4.14.

The Board notes that the medical evidence does not show that 
the veteran has suffered the anatomical loss of one eye; 
thus, 38 C.F.R. § 4.84a, DC 6066 is not applicable.  The 
maximum allowable rating under 38 C.F.R. § 4.84a, DC 6070, 
which rates blindness in 1 eye, having only light perception, 
with the other eye being 20/40, is 30 percent.  Therefore, 
the veteran is currently receiving the maximum allowable 
rating for his service-connected left eye diplopia, and an 
increased rating for this disability is not warranted.

The Board has also considered the veteran's claim under the 
visual acuity diagnostic codes, but finds that vision of 
5/200 would result in only a 30 percent rating (DC 6074); 
15/200 would result in only a 20 percent rating (DC 6077); 
20/100 would result in only a 10 percent rating (DC 6079); 
20/70 would result in only a 10 percent rating (DC 6079); 
20/200 would result in only a 20 percent rating (DC 6077); 
and 20/40 would result in only a noncompensable (0 percent) 
rating.  Thus, based upon visual acuity, a rating in excess 
of 30 percent would not be warranted.

Accordingly, the Board finds that the preponderance of the 
evidence is against an increased rating for the veteran's 
service-connected residuals of fracture of the orbital floor, 
left eye, with diplopia.  In determining a rating for a 
disability, the Board may only consider those factors which 
are included in the rating criteria provided by regulations 
for rating that disability.  To do otherwise would be legal 
error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 
208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992).

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to 
be codified as amended at 38 U.S.C.A. § 5107); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990).

II.  Enophthalmos, left eye

The veteran essentially contends that his left eye 
enophthalmos is compensably disfiguring.  This disability is 
currently rated as noncompensable under 38 C.F.R. § 4.118, DC 
7800.

In a November 1992 statement the veteran reported 
experiencing "a lot of emotional despair as well as physical 
confrontations" due to his left eye enophthalmos.  He 
reported that his "appearance" has caused a lack of self 
esteem and has affected his employment possibilities.  He 
reported he has had confrontations, including "physical 
altercations," with people who thought he was staring at 
them or their companions, because his left eye does not move, 
but tends to stay in one position.

In a November 1992 statement, with attached photographs, the 
veteran's representative stated that he had met personally 
with the veteran, and contended that he did not believe that 
the "two dimensional photographs accurately convey[ed] the 
degree of disfigurement caused by this condition.  There is a 
marked rearward displacement of the left eyeball."  The 
representative also noted that the veteran wore dark tinted 
sunglasses whenever in public to "cover his disfigurement."

During the veteran's October 1992 VA eye examination he 
complained of difficulty with color perception and 
horizontal, monocular and binocular diplopia in his left eye.  
He reported monocular diplopia when reading and intermittent 
binocular diplopia with his head turned to the right.  Upon 
physical examination with a slit lamp, enophthalmos of the 
left eye was found.

An October 1993 VA eye examination contains the examiner's 
statement that, "[b]esides the obvious enophthalmos, there 
was not found to be any other appreciable disfigurement 
related to the trauma."  In his diagnosis, the examiner 
indicated that "[t]he [veteran] is also left with some 
residual enophthalmos in his left eye secondary to the 
accident."

During the veteran's March 1994 personal hearing he testified 
that: he has worn prescription shaded glasses for 19 years 
(since 1973) to "cover" his eye disfigurement; he was in 
"numerous" fights prior to this time, because men thought 
he was staring at their women, as did the women; people have 
called him "evil eye" due to his disfigurement; the 
disfigurement has affected his ability to obtain employment; 
and the disfigurement affects his self esteem.

A December 1996 VA eye examination report contain notations 
that a Hartel exophthalmometer had measured the right eye at 
14 millimeters and the left eye at 8 millimeters.

A June 1998 VA eye examination report contained a finding of 
6 millimeters of enophthalmos in the left eye, and 
photographs of the veteran's eyes were attached.

An August 2000 VA eye examination report contains notations 
that endopthalmomentry revealed a discrepancy of an 
enophthalmos of 4 millimeters on the left side compared with 
the right eye.

Under 38 C.F.R. § 4.118, DC 7800, a slight disfigurement 
warrants a noncompensable rating for scars of the head, face 
or neck.  A 10 percent rating is assigned for moderate; 
disfiguring scars.  A 30 percent rating is warranted for 
severe disfiguring scars, especially if they produce a marked 
and unsightly deformity of the eyelids, lips or auricles.  
Complete or exceptionally repugnant deformity of one side of 
the face or marked or repugnant bilateral disfigurement is 
rated 50 percent disabling.

A careful, sympathetic and thorough review of the evidence, 
including two sets of photographs, taken in 1992 and 1998, 
the veteran's statements, and the transcript of the veteran's 
March 1994 personal hearing testimony has been undertaken.  
The veteran's representative has stated his opinion that the 
disfigurement was not really apparent in the two sets of two 
dimensional photographs which have been submitted.  There is 
no medical evidence of record, other than the October 1993 VA 
examination report, which indicates that this is a 
disfiguring condition.  The Board has carefully studied the 
submitted photographs, and cannot detect any left eye 
disfigurement which would be more than slight.  The VCAA 
provides, in new § 5107, that "[w]hen there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant."  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C.A. § 5107).

Accordingly, resolving reasonable doubt in favor of the 
veteran, the Board finds that a 10 percent rating for left 
eye enophthalmos, and no more, is warranted under 38 C.F.R. 
§ 4.118, DC 7800.

III.  Conclusion

In reaching these decisions the Board considered the issue of 
whether the veteran's service connected disabilities, 
standing alone, presented an exceptional or unusual 
disability picture, as to render impractical the application 
of the regular schedular standards, such that referral to the 
appropriate officials for consideration of an extraschedular 
evaluation is warranted.  See 38 C.F.R. § 3.321(b)(1); 
Fleshman v. Brown, 9 Vet. App. 406, 412 (1996); Bagwell v. 
Brown, 9 Vet. App. 337, 338-339 (1996); Floyd v. Brown, 9 
Vet. App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Significantly, however, no objective evidence 
has been presented showing factors such as a marked 
interference with employment or frequent periods of 
hospitalization, due solely to the service connected 
disability, as to render impractical the application of the 
regular schedular standards.  In that regard, the veteran has 
not submitted any medical reports revealing hospitalization 
during the period of his increased rating claims, nor any 
evidence from any employers or prospective employers 
establishing that he was not hired or was terminated due to 
his service-connected eye conditions.  Accordingly, the Board 
concludes that referral to the appropriate officials for 
consideration of an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) is not warranted.

The Board notes that the assignment of the compensable rating 
does not change the overall combined schedular rating, which 
remains 80 percent.  As pointed out earlier, the veteran is 
also in receipt of a total rating based on individual 
unemployability.  


ORDER

An increased rating for residuals of fracture of the orbital 
floor, left eye, with diplopia, currently rated as 30 percent 
disabling, is denied.

A 10 percent rating for enophthalmos, left eye is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

 

